DETAILED ACTION
The instant action is in response to application 31 March 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
As to claim 1, applicant claims “a first ramp signal” and “at least one first ramp signal”.  This language makes the meets and bounds of the claim unclear.  First, it is unclear if “at least one first ramp signal” is different than “a ramp signal”.  If they refer to the same signal, the designation should be consistent.  If they are not the same signal, a different designation should be used.  Assuming the case that they refer to the same signal, it is also unclear whether applicant intended to claim a single signal or multiple signals.  For the purposes of examination, it will be assumed applicant meant “at least one first ramp signal” in line 15 and “the at least one first ramp signal” in line 20.
Claim 5 also has a similar antecedent basis issue with “a ramp” “a first ramp signal” “a second ramp signal”.  It is unclear which ramp refers back to which signal.
Claim 9 is unclear because it is unclear if applicant is adjusting the delay to be zero or the on time to be zero.  The specification and figures suggest that applicant is claiming a zero delay, but the wording suggests a pulse skip or otherwise skipping on time.  For the purposes of examination, it will be assumed that the delay is zero.
Claim 13 has a similar issue to claim 1, and shall be interpreted in a similar manner.
Claims 1-12 depend directly or indirectly from a rejected claim and are, therefore, also rejected under 35 USC 112(b) , or  35 U.S.C. 112 (pre-AIA ) second paragraph for the reasons set above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 12, 13 (as best understood) are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being unpatentable over Hinz (US 2015/0244275).

As to claim 2, Hinz teaches wherein the power converter further comprises an auxiliary inductor inductively coupled to the inductor, and wherein obtaining the delay time in the preceding drive cycle comprises detecting the second time instance based on an auxiliary voltage across the auxiliary inductor (Fig. 9, aux inductor).

As to claim 4, Hinz teaches wherein adjusting the duration of the on-level of the drive signal further comprises: changing the signal level of the drive signal from the on-level to the off-level when the ramp of the at least one first ramp signal reaches the first ramp threshold (Fig. 3/4).
As to claim 5, Hinz teaches wherein the at least one ramp signal comprises a first ramp signal and a second ramp signal, and wherein starting a ramp of the at least one first ramp signal at the first time in- stance comprises alternatingly starting a ramp of the first ramp signal and the second ramp signal in successive drive cycles (see Figs. 3/4, with a periodic signal having multiple ramps reads on the claim language).
As to claim 6, Hinz teaches  wherein adjusting the duration of the on-level of the drive signal further comprises: detecting a magnetization state of the inductor and changing the signal level of the drive signal from the off-level to the on-level when a predefined magnetization state is detected (this is indirectly detected via current and auxiliary voltage in Fig. 9).
As to claim 7, Hinz teaches wherein detecting the magnetization state of the inductor comprises monitoring a voltage across an auxiliary inductor inductively coupled to the inductor (Fig. 9).
As to claim 8, Hinz teaches wherein adjusting the duration of the on-level of the drive signal further comprises: starting a ramp of a further ramp signal when the ramp of the at least one ramp signal reaches the ramp threshold; and changing the signal level of the drive signal from the on-level to the off-level when the ramp of the at least one further ramp signal reaches a second ramp threshold (broadly interpreted, an up ramp and a down ramp in Figure 3 read on the claim language).

As to claim 13, Hinz teaches a power converter comprising: an electronic switch coupled to an inductor; and a control circuit operable to drive the electronic switch in a plurality of drive cycles by a drive signal; wherein the control circuit is operable, in at least one of the plurality of drive cycles, to: determine a desired duration of a current through the switch; and adjust a duration of an on-level of the drive signal dependent on the desired du- ration and a delay time obtained in a preceding drive cycle, wherein the delay time is a time duration between a first time instance when the drive signal changes from the on-level to an off-level and a second time instance when a current through the electronic switch falls below a predefined threshold, wherein determination of the desired duration of the current through the switch comprises adjustment of a first ramp signal threshold of at least one ramp signal; and wherein adjustment of the duration of the on-level of the drive signal dependent on the desired duration and the delay time obtained in the preceding drive cycle com- prises: start of a ramp of the at least one first ramp signal at the first time instance in the preceding drive cycle and interruption of the ramp at the second time instance in the preceding drive cycle; continue the ramp of the at least one ramp signal at a further time instance in the at least one drive cycle when the drive signal changes from the off-level to the on-level (this is regarded as similar to claim 1 using the apparatus shown in Fig. 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Hinz (US 2015/0244275).
As to claim 9, Hinz makes obvious wherein adjusting the duration of the on-level of the drive signal dependent on the desired duration and the delay time obtained in a preceding drive cycle further comprises: adjusting the duration of the on-level of the drive signal to be zero when the desired duration is equal to or shorter than the delay time obtained in the preceding drive cycle.  Though not taught explicitly this is a predictable boundary condition that must be taken into account of ordinary skill in the art.  since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)
As to claim 11, Hinz does not explicitly teach wherein the electronic switch is a superjunction transistor device.  According to §MPEP 2144.03, examiner asserts that merely changing types of switches is within the capability of one of ordinary skill.  See US Patent 4,970,415 Col. 6 lines 66 – Col. 7 line 9. See also US Patent Application Publication 2012/0146599, ¶0049.  Examiner also asserts that changing switching devices from one type of well-known switch to another (BJT, FET, IGBT, etc.) is also well known to one of ordinary skill in the art.  See US Patent 5,568,368 Col. 2, lines 35-45.  Also see US Patent Application Publication 2009/0059623A1 ¶0030, US Patent 6,271,605 B1 Col. 5, lines 40-46.  
Allowable Subject Matter
Claims 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 10, the prior art fails to disclose: “wherein adjusting the duration of the on-level of the drive signal dependent on the desired duration and a delay time obtained in a . 
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PETER M NOVAK/Primary Examiner, Art Unit 2839